[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 4, 2009
                             No. 09-12532                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 01-00089-CR-ORL-28GJK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RONALD RAY JORDAN,
a.k.a. Apple Head Ron,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (December 4, 2009)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Stephen J. Langs, appointed counsel for Ronald Ray Jordan, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Jordan’s supervised release and sentence are AFFIRMED.




                                          2